ALLOWANCE

Response to Amendment
Applicant's amendment filed on 12/02/2021 has been entered.  Claims 1-3, 26, and 27 have been amended.  Claim 12 has been cancelled.  Claims 1-3, 5-11, and 13-30 are still pending in this application, with claims 1 and 26 being independent.

Reasons for Allowance
Claims 1-3, 5-11, and 13-30 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest  a common LED panel, comprising; a first light illumination sections with a plurality of LEDs that are able to produce a variable light spectrum, and a second illumination section which emits a fixed white light, wherein the second illumination section is configured to emit the fixed white light in the form of a stroboscope light flashes, wherein the first illumination section is geometrically divided into two partial sections, the second illumination section is between the two partial sections of the first illumination section, and wherein the two partial sections of the first illumination section and the second illumination section are arranged in parallel with one another and have the same length as specifically called for the claimed combinations.
The closest prior art, Bora et al. (US 2016/0323972) teaches several limitations and their specifics as rejected in the office action on 08/02/2021.
However Bora fails to disclose the first illumination section is dividied into two partial sections, wherein the second illumination section is arranged between the two partial sections of .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896